—Appeal by defendant from a judgment of the County Court, Nassau County, rendered March 23, 1978, convicting him of criminal sale of a controlled substance in the second degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of criminal possession of a controlled substance in the third degree, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. Under the facts herein, the possession count was an inclusory concurrent count of the charge of criminal sale of a controlled substance. O’Connor, J. P., Rabin, Gulotta and Shapiro, JJ., concur.